                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

In re:                                               Case No. 17-17361-AIH

         RICHARD M OSBORNE, Sr.                      Chapter 7

                  Debtor.                            Judge Arthur I. Harris

              TRUSTEE’S NOTICE OF PROPOSED ABANDONMENT

         Notice is hereby given, in accordance with Rule 6007 of the Federal Rules of Bankruptcy

Procedure and §554 of the United States Bankruptcy Code, of the Trustee’s proposed

abandonment of this property (the “Property”).

Description of Property:             Sunset Ct., Painesville, Ohio
                                     Parcel 11B-043-B-00-062-0 (Asset #73)

Estimated Market Value               $0.00

Source of Valuation:                 Broker’s Opinion

Amount of Liens                      Unknown Taxes + $20M in Judgment Liens

Claimed Exemptions:                  N/A

Cost of Sale:                        At least $500

       Your rights may be reduced, modified or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If
you do not have an attorney, you may wish to consult one.)

Please take notice that unless an objection or request for hearing on this proposed abandonment
is filed, the Property will be deemed abandoned according to law without further order of the
Court or action by the Trustee.

       If you object to the proposed abandonment, on or before February 14, 2020, you or your
attorney must:

    1. File with the Court an objection at the following address:

                United States Bankruptcy Court
                Howard M. Metzenbaum U.S. Courthouse
                201 Public Square
                Cleveland, Ohio 44114



17-17361-aih       Doc 805     FILED 01/31/20      ENTERED 01/31/20 11:41:04         Page 1 of 2
If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

   2.          Mail a copy of your objection to each of the following:

        Kari B. Coniglio                                    Office of the U.S. Trustee
        Chapter 7 Trustee                                   201 Superior Avenue East, Suite 441
        200 Public Square, Suite 1400                       Cleveland, Ohio 44114
        Cleveland, OH 44114


                                                            Respectfully submitted,

                                                            /s/ Kari B. Coniglio
                                                            Kari B. Coniglio #0081463
                                                            Chapter 7 Trustee
                                                            200 Public Square, Suite 1400
                                                            Cleveland, OH 44114
                                                            Tel (216) 479-6167
                                                            Fax (216) 937-3766
                                                            kbconiglio@vorys.com




17-17361-aih      Doc 805     FILED 01/31/20      ENTERED 01/31/20 11:41:04           Page 2 of 2
